DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response the application number 16/909,263 filed on 6/23/2020.
Status of Claims
Claims 1-18 are pending in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (US 2009/0313626) “Dawson”, in view of (Kumar (US 2005/0028008).
Regarding Claim 1; Dawson discloses a method comprising: 
(Dawson: Fig. 3 – data protection application backup data assets in database 302), Dawson does not explicitly disclose wherein each asset is mapped in a directory service to one or more asset owners, and the directory service is separate from the data protection application. However, Kumar discloses wherein each asset is mapped in a directory service to one or more asset owners, and the directory service is separate from the data protection application (Kumar – Fig. 1 – Data storage 130 stores User Information, Assets and User/Asset relationship; Fig. 6 – Directory of user X; Fig. 5 – shows user A owns assets A1, A2, A3, etc.., user B owns B1, B2, B3, etc.., Asset A3 is mapped to user A, B and C; Asset B1 is mapped to user B and A, etc…). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Dawson to include the feature of Kumar. One would have been motivated to make this combination to include a system of storing and sharing assets, the system includes an access relationship representation, an access checker, and an interactive user interface. The access relationship representation represents access relationships between the assets and the users. An access relationship indicates one of a plurality of kinds of access by a particular user to a particular asset as taught by Kumar.
receiving, at the data protection application, a search query from a user seeking to search the backups (Kumar: Fig. 2; paragraph [0090] – user login and query to get assets from the database 130); 
consulting the directory service to identify assets having the user as an asset owner (Kumar: paragraph [0100] – display assets belong to user Z); 
(Kumar: paragraphs [0072, 0074] – when user logs onto the system, the user sees all the assets that user owned and shared assets by other users); 
applying the search filter to the search query to exclude from a search result backups of assets not having the user as the asset owner; and returning the search result to the user, the search result thereby comprising backups of assets having the user as an asset owner and excluding other backups of other assets not having the user as the asset owner (Kumar: Fig. 11B – display assets belong to User Z).  
Regarding Claim 2; Kumar discloses wherein each asset is mapped to one or more objects managed by the directory service, the one or more objects comprise at least one of a user object or a group object, and the consulting the directory service comprises: retrieving from the directory service a first list comprising first identifications of assets that have been mapped to a user object representing the user (Kumar: Fig. 11B; paragraph [0097] – MyFolders, is the hierarchy of assets of which User Z is the owner; display directory of assets belong to User Z); 
querying the directory service to identify group objects representing groups having the user as a member; retrieving from the directory service for each identified group second identifications of assets that have been mapped to a group object representing a group having the user as a member; and combining the first and second identifications of assets to form the list of identified assets for the search filter (Kumar: paragraph [0016] - The assets include group objects that represent sets of users of the system and the given user; paragraph [0125] - group names for group objects belonging to the user).  
Regarding Claim 3; Kumar discloses- 30 -[DL 1.290U]PATENT 118880.01retrieving, from the directory service, a level of access that the user should have to backups of assets in the list of identified assets, the level of access thereby having been specified in the directory service; and enforcing, by the data protection application, the level of access (Kumar: Fig. 7 – ACL directory level accesses).  
Regarding Claim 4; Kumar discloses wherein each asset is mapped to one or more objects managed by the directory service, the one or more objects comprise at least one of a user object or a group object, wherein each of the one or more objects comprises an asset owner field comprising a first value, and a second value, wherein the first value in the asset owner field of an object comprises an identification of an asset to be mapped to the object, and wherein the second value in the asset owner field of the object comprises an identification of a level of access the object should have on backups of the asset (Kumar: Fig. 10D – Asset User Access table 1040).  
 Regarding Claim 5; Dawson discloses wherein each asset comprises a plurality of items backed up and indexed by the data protection application (Dawson: Fig. 3; paragraph [0043] - Data assets 302 may comprise items, such as files, file systems, databases, applications, servers, or the like, that are used by users, such as businesses, enterprises, individuals, or the like, who may require recovery services. Data protection resources 304, which are resources that are used to backup data assets 302 during the data protection process, may comprise items). 
Regarding Claim 6; Kumar discloses wherein mappings of the assets to the one or more asset owners are stored by the directory service (Kumar: Fig.1 – Software service Infrastructure 110; paragraph [0084]), and Dawson discloses the backups of the (Dawson: Fig. 3; paragraph [0043] – data protection application 306 comprise recovery and backup applications executed on data protection server 310, data protection agent 312, or the like, by which data assets 302 are recovered or backed-up on data protection resources 304). 
 Regarding Claims 7-18; note the rejection of claims 1-6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        
/Thuy (Tiffany)  Bui/                
Examiner, Art Unit 2153